Exhibit 10.58
AGREEMENT TO PARTICIPATE IN THE
TRIDENT MICROSYSTEMS, INC.
AMENDED AND RESTATED EXECUTIVE RETENTION AND SEVERANCE PLAN
As Adopted December 15, 2010
     In consideration of the benefits provided by the Trident Microsystems, Inc.
Amended and Restated Executive Retention and Severance Plan, as adopted
December 15, 2010 (the “Amended Plan”), the undersigned employee of Trident
Microsystems, Inc. (the “Company”) or any of its subsidiaries and the Company
agree that, as of the date written below, the undersigned shall become a
Participant in the Amended Plan and shall be fully bound by and subject to all
of its provisions. All references to a “Participant” in the Amended Plan shall
be deemed to refer to the undersigned.
     By signing this Participation Agreement, the undersigned employee and the
Company hereby agree that the prior Agreement to Participate in the Trident
Microsystems, Inc. Executive Retention and Severance Plan between the
undersigned employee and the Company of August 27, 2009 is hereby terminated and
no longer of any legal force or effect.
     The undersigned employee acknowledges that the Amended Plan confers
significant legal rights and may also constitute a waiver of rights under other
agreements with the Company; that the Company has encouraged the undersigned to
consult with the undersigned’s personal legal and financial advisors; and that
the undersigned has had adequate time to consult with the undersigned’s advisors
before executing this agreement.
     The undersigned employee acknowledges that he or she has received a copy of
the Amended Plan and has read, understands and is familiar with the terms and
provisions of the Amended Plan. The undersigned employee further acknowledges
that except as otherwise established in an employment agreement between a member
of the Company Group and the undersigned, the employment relationship between
the undersigned and his or her employer is an “at-will” relationship.
     Notwithstanding anything to the contrary in the Amended Plan, each of the
Company and the undersigned hereby agree that in the event of the undersigned’s
resignation for Good Reason from all capacities in which the undersigned is then
rendering service to the Company Group that occurs (a) outside a Change in
Control Period, and (b) no later than one hundred eighty (180) days following
the initial occurrence of the condition constituting Good Reason, the
undersigned shall be eligible to receive the benefits set forth in Section 6 of
the Amended Plan in connection therewith as if such resignation constituted a
Termination Not in Connection With a Change in Control and subject to the
conditions set forth therein; provided that for these purposes “Base Salary
Rate” shall mean the undersigned’s monthly base salary rate in effect
immediately prior to such resignation, without giving effect to any reduction in
the undersigned’s base salary rate that constitutes Good Reason. In addition, in
the event of any Termination Upon a Change in Control of the undersigned, the
undersigned may exercise any Option which is unexercised and vested on the
effective date of such Termination Upon a Change in Control (including any
Option as to which vesting has been accelerated) at any time on or prior to the
date which is one (1) year after

 



--------------------------------------------------------------------------------



 



such effective date, but in any event no later than the expiration of such
Option (as determined pursuant to the terms of the applicable Company Option
plan/agreement).
     In consideration of the foregoing and the other benefits set forth in the
Amended Plan, the undersigned agrees and acknowledges that all terms relating to
severance benefits set forth in the undersigned’s employment agreement with the
Company dated as of March 5, 2007, including without limitation Attachments “D”
and “E” thereto, are hereby terminated and fully replaced and superseded by the
terms of the Amended Plan and this Participation Agreement.
     This Participation Agreement, along with the Amended Plan, constitutes the
entire agreement between the undersigned employee and the Company regarding the
subject matters described therein. This Participation Agreement cannot be
modified or terminated except by a subsequent written agreement executed by the
undersigned employee and an authorized member of the Company’s Compensation
Committee.
AGREED TO AND ACCEPTED:
     Executed on February 7, 2011.

              PARTICIPANT   TRIDENT MICROSYSTEMS, INC.    
 
           
/s/ David L. Teichmann
 
  By   /s/ Philippe Geyres
 
   
Signature
           
 
           
DAVID L. TEICHMANN
 
Name Printed
  Title:   CEO    
 
           
1621 Oakdell Drive
 
Address
           
Menlo Park, CA 94025
           

 